Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over DeKoning et al. U.S. Patent No. 6,823,472 in view of Oh, U.S. PGPUB No. 2009/0063786. (Oh was previously cited in the IDS dated 8/24/2020)

Per Claim 1, DeKoning discloses a parallel processing system comprising: a bus (system bus 112); a plurality of parallel processing processors (Processors 102-106; Col. 1 lines 55-62, Col. 4 lines 31-20, Col. 8 lines 53-67; Figure 1); a plurality of shared memories connected to the bus via separate individual channel (Shared Resource Memory 108; Col. 4 lines 61-62, Figure 1); and a shared resource manager 110 for controlling access to each of the shared resource memories 108 from the parallel processors 102-106 by way of arbitration logic, allocation pointers, and a FIFO list of resource control blocks (Col. 5 line 46 – Col. 6 line 56; Figure 2).

DeKoning does not specifically teach that the shared resource memory are connected to each other via a memory connection line. Dekoning teaches DeKoning teaches shared resource manager 110 being an ASIC (Col. 5 lines 2-8) as opposed to a “main processor” as claimed. DeKoning teaches controlling access to the shared memories, but not specifically whether or not data is passed between shared memories.

However, Oh discloses a daisy-chain memory system featuring a controller (102), which may be a processor (Paragraphs 33 and 155), for configuring each of a plurality of memory devices (1101 – 110M) to operate in either a pass-through mode (broadcast state) or non-pass-through mode (non-broadcast state), with said modes controlling how data is to be shared among the plurality of shared memories (Paragraphs 43-46; Data being passed on Daisy-Chain Link 162).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the shared memory pass-through teachings of Oh with the parallel processing and shared memory system of DeKoning because configuring the shared memories to either share or not share data allows for things like redundancy of data which can be beneficial in speeding up processing of data, which is a key component of parallel processing systems.

Per Claim 2, DeKoning discloses the parallel processing system of claim 1, wherein each of the plurality of shared memories comprises a memory controller configured to control operations of the plurality of shared memories (Shared Resource Managers 110).

Oh discloses the memory controller (102) is further configured to set a broadcasting area where data broadcast according to control of the main processor is storable, set the broadcasting state for the broadcasting area, and control the broadcasting (Paragraphs 43-46).Per Claim 9, DeKoning discloses the parallel processing system of claim 1, wherein the main processor is one processor among the plurality of parallel processing processors (Processors 102-106).Per Claim 10, Oh discloses the parallel processing system of claim 1, wherein the memory connection line is a path through which broadcast data is transmitted (Daisy-Chain Link 162).
Per Claims 11 and 12, please refer to the above rejection of Claims 1 and 2, as the limitations are substantially similar and the rejection is equally applicable.


Allowable Subject Matter
Claims 3, 4, 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Each of the above cited dependent claims are considered to, when taken in combination with the limitations of their intervening independent claims, distinguish over the prior art for providing further detail with respect to the broadcast area and/or broadcast process with respect to the shared memories.

Claims 5 and 15 inherit the allowable subject matter of Claims 4 and 14, respectively.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185